          IN THE UNITED STATES DISTRICT COURT FOR THE
                 WESTERN DISTRICT OF OKLAHOMA


 METAL MAGIC, INC. and RODNEY )
 WILKERSON,                   )
                              )
               Plaintiffs,    )
                              )
 -vs-                         )                    Case No. CIV-19-0476-F
                              )
 GIDEON CONTRACTING, LLC,     )
                              )
               Defendant.     )

                                       ORDER

      The court has a duty to determine its own jurisdiction. Tuck v. United
Services Automobile Association, 859 F.2d 842, 844 (10th Cir. 1988). Upon review
of the Notice of Removal, the court finds that it fails to properly allege all the
information required to support diversity jurisdiction.
      Defendant, Gideon Contracting, LLC, alleges that plaintiffs are citizens of the
State of Oklahoma. One of the plaintiffs, Metal Magic, Inc., appears to be a
corporation. For purposes of diversity jurisdiction, a corporation is a “citizen of
every State and foreign state by which it has been incorporated and of the State or
foreign state where it has its principal place of business.” 28 U.S.C. § 1332(c)(1).
The Notice of Removal must specifically identify the state by which plaintiff, Metal
Magic, Inc., has been incorporated and the state where it has its principal place of
business. Spring Creek Exploration & Production Company, LLC v. Hess Bakken
Investment, II, LLC, 887 F.3d 1003, 1014 (10th Cir. 2018) (“The party seeking the
exercise of jurisdiction in [its] favor must allege in [its] pleading the facts essential
to show jurisdiction.”) (quotations omitted).
        Defendant represents that it is a limited liability company.          Defendant
recognizes that its citizenship is determined by the citizenship of its members. See,
Spring Creek Exploration & Production Company, LLC, 887 F.3d at 1014.
Defendant alleges that its sole member is a citizen of a state other than the State of
Oklahoma. This allegation is insufficient; the actual state of citizenship must be
alleged for the sole member of the limited liability company. See, Simmons v.
Rosenberg, 572 F. Supp. 823, 825 (E.D. N.Y. 1983) (merely averring that a party is
a citizen of a state other than the state of New York is clearly insufficient to establish
diversity jurisdiction). If the sole member is a business entity rather than an
individual, then further jurisdictional information is required pertaining to the
business entity. See generally, 15 James WM. Moore, Moore’s Federal Practice,
§§ 102.50-102.57 (3d ed. 2018).
        Defendant is DIRECTED to file an Amended Notice of Removal within ten
days of the date of this order providing the missing jurisdictional information.
Failure to comply may result in the remand of this action to state court.
        IT IS SO ORDERED this 28th day of May, 2019.




19-0476p001.docx




                                            2
